In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Orange County (Kiedaisch, J.), entered February 2, 2005, as sustained the mother’s objection to that portion of an order of the same court (Mandell, S.M.) dated October 29, 2004, which permanently reduced his child support obligation from the sum of $125 per week to the sum of $75 per week, and instead temporarily reduced his support obligation to the sum of $50 per week through December 31, 2004, thereafter returning to $125 per week.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in awarding only a temporary reduction in his child support obligation (see Matter of Culton v Parker, 4 AD3d 471 [2004]; Matter of Musumeci v Musumeci, 295 AD2d 516 [2002]; Matter of Yepes v Fichera, 230 AD2d 803, 804 [1996]).
*437Furthermore, the Family Court properly found that the appellant, who failed to file objections to, or take an appeal from, the original order of support of the Support Magistrate, could not obtain review of the original order of support under the guise of a modification petition (see Matter of Bolotnikov v Bolotnikov, 262 AD2d 318 [1999]; Giryluk v Giryluk, 149 AD2d 665, 666 [1989]). H. Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.